United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0184
Issued: March 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 10, 2015 appellant filed a timely appeal from a September 23, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish right hand conditions
causally related to a July 27, 2015 employment incident.
FACTUAL HISTORY
On July 29, 2015 appellant, a 55-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that he sustained an injury to his right little finger on July 27, 2015 as a result of
transferring trays of mail from one cage to another in the performance of duty. In a July 29,
1

5 U.S.C. § 8101 et seq.

2015 narrative statement, he explained that, while lifting letter trays from one cage to another, he
took off his right glove to wipe his brow and while putting the glove back on he noticed that his
right little finger felt numb. Appellant stated that he was not worried about it until he woke up
on July 29, 2015 and noticed that he was unable to use that finger, which appeared numb and
crooked. He did not stop work.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on July 29, 2015. Appellant was authorized to visit First Med in Murray, Utah.
He submitted reports dated July 29, 2015 from Joshua Bailey, a physician assistant at First Med,
who diagnosed finger paresthesia and released appellant to modified duty with the following
restrictions: pushing or pulling up to five pounds, with a right arm limitation of two pounds.
In a July 30, 2015 letter, the employing establishment controverted appellant’s claim on
the basis that the evidence failed to establish causal relationship or fact of injury.
In an August 6, 2015 letter, OWCP notified appellant of the deficiencies in his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement dated August 22, 2015 reiterating the factual
history of his claim and reports dated July 29 and August 5, 2015 from Mr. Bailey.
On August 6, 2015 Dr. Terry Brown, a Board-certified occupational medicine specialist,
ordered an electromyography (EMG) study.
In reports dated August 11 through September 2, 2015, Dr. Stephanie Plunkett, a Boardcertified family practitioner, diagnosed neuritis of upper extremity, paresthesias in right hand,
and weakness and numbness of right hand fifth finger. She asserted that appellant was working
in the mail room on July 27, 2015, took off his work gloves, and then lifted and placed several
trays of mail. When appellant was done he put his gloves back on and noticed that his right fifth
finger was numb and that it would not move correctly. Dr. Plunkett opined that appellant’s
condition was causally related to the July 27, 2015 employment incident, noting that “the
temporal relationship [was] too strong.” She indicated that appellant was awaiting an EMG
study and released him to modified duty with the following restrictions: lifting no more than 5 to
10 pounds with the right arm.
In reports dated August 28, 2015, Susanne F. Jones, a certified nurse practitioner,
diagnosed hand paresthesia and weakness of hand due to reaching to grab overhead letters at
work on July 29, 2015. Ms. Jones released appellant to modified duty with a 10-pound right arm
lifting restriction.
By decision dated September 23, 2015, OWCP denied appellant’s claim, finding that the
medical evidence was not sufficient to establish a causal relationship between his right hand
conditions and the July 27, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
2

States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury2 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.5
ANALYSIS
OWCP accepted that the employment incident of July 27, 2015 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s right hand conditions resulted
from the employment incident. The Board finds that appellant has not met his burden of proof to
establish right hand conditions causally related to the July 27, 2015 employment incident.
In her reports, Dr. Plunkett diagnosed neuritis of upper extremity, right hand paresthesias,
and weakness and numbness of right hand fifth finger. She opined that appellant’s condition was
causally related to the July 27, 2015 employment incident, noting that “the temporal relationship
[was] too strong.” Dr. Plunkett noted that appellant was awaiting an EMG study and released
him to modified duty with a 5- to 10-pound right arm lifting restriction. The Board finds that
Dr. Plunkett failed to provide a rationalized opinion explaining how transferring trays of mail on
July 27, 2015 caused or aggravated appellant’s right hand conditions. Dr. Plunkett noted that
appellant’s conditions occurred while he was at work, but such generalized statements do not
2

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
3

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
4

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

5

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how his physical activity at work actually
caused or aggravated the diagnosed conditions.6 She did not provide sufficient medical rationale
explaining the mechanism of how appellant’s right hand conditions were caused or aggravated
by lifting and placing trays of mail on July 27, 2015. Dr. Plunkett noted that her opinion was
based, in part, on temporal correlation. However, the Board has held that neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish a causal relationship.7 Dr. Plunkett did not otherwise sufficiently explain the reasons
why diagnostic testing and examination findings led her to conclude that the July 27, 2015
incident at work caused or contributed to the diagnosed conditions. Thus, the Board finds that
the reports from Dr. Plunkett are insufficient to establish that appellant sustained an
employment-related injury.
Dr. Brown ordered an EMG study on August 6, 2015 but did not specifically address
whether the July 27, 2015 work incident caused or contributed to a diagnosed condition.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of diminished probative value on the issue of causal relationship.8 Thus, the Board finds that
appellant did not meet his burden of proof with this submission.
Appellant also submitted evidence from a physician assistant and a nurse practitioner.
These documents do not constitute competent medical evidence because neither nurse
practitioners nor physician assistants are considered “physicians” as defined under FECA.9 As
such, this evidence is also insufficient to meet appellant’s burden of proof.
The Board also notes that the employing establishment issued appellant a Form CA-16 on
July 29, 2015 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.10 Although OWCP denied appellant’s claim for an injury, it did
not address whether he is entitled to reimbursement of medical expenses pursuant to the Form
CA-16.

6

See K.W., Docket No. 10-98 (issued September 10, 2010).

7

E.J., Docket No. 09-1481 (issued February 19, 2010).

8

Jaja K. Asaramo, 55 ECAB 200 (2004).

9

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (reports by nurse practitioners and physician
assistants are not considered medical evidence as these persons are not considered physicians under FECA). See
also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue
such as causal relationship can only be resolved through the submission of probative medical evidence from a
physician).
10

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right hand
conditions causally related to a July 27, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

